Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed December 07, 2020.  

Allowable Subject Matter
Claims 1-6, 9-16, 19-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Zviel (Reg. # 41392) on 03/09/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS

1.         (Currently Amended)	A network device, comprising:
	a plurality of ports configured to serve as ingress ports for receiving network packets from a network and as egress ports for forwarding at least some of the network packets;

	a controller configured to monitor queues of the egress ports and make a decision to drop at least a network packet of the received network packets, the network packet having a first destination address associated with a first network node; [[and]]
	mirroring circuitry configured to:
		encapsulate the network packet yielding an encapsulated network packet with an encapsulation header which includes a second destination address different from the first destination address; and
		feedback the encapsulated network packet into a processing pipeline of the received network packets within the network device at a point in the processing pipeline that is prior to egress port assignment, wherein the switch fabric is configured to forward the encapsulated network packet to a packet analyzer based on at least the second destination address in the encapsulation header; and
	a processing unit,
	wherein the processing unit runs an agent connected to the packet analyzer, the switch fabric being configured to transfer the encapsulated network packet to the agent in the processing unit responsively to reading at least the second destination address in the encapsulation header, and
	wherein the agent is configured to add another layer of encapsulation with metadata, prior to forwarding the encapsulated network packet to the packet analyzer.

7.	(Cancelled)

8.	(Cancelled)

11.       (Currently Amended)	A mirroring method, comprising:
	receiving network packets in a network device from a network;
forwarding at least some of the network packets;
	storing the received network packets;

	monitoring queues of the egress ports;
	making a decision to drop at least a network packet of the received network packets, the network packet having a first destination address associated with a first network node;
	encapsulating the network packet yielding an encapsulated network packet with an encapsulation header which includes a second destination address different from the first destination address;
	feedbacking the encapsulated network packet into a processing pipeline of the received network packets within the network device at a point in the processing pipeline that is prior to egress port assignment; and
	forwarding the encapsulated network packet to a packet analyzer based on at least the second destination address in the encapsulation header,
	wherein said forwarding the encapsulated network packet comprises transferring the encapsulated network packet, responsively to reading at least the second destination address in the encapsulation header, to an agent which is in communication with the packet analyzer, and
	wherein the agent is configured to add another layer of encapsulation with metadata, prior to forwarding the encapsulated network packet to the packet analyzer.

17.	(Cancelled)

18.	(Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Janardhanan Pathangi (US 2016/0087916 A1), discloses mirroring a packet based on a trigger event such as dropping the packet ([0027]-[0028]).    

	However, the prior art of record fails to disclose wherein the agent is configured to add another layer of encapsulation with metadata, prior to forwarding the encapsulated network packet to the packet analyzer.
Therefore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of " a processing unit, wherein the processing unit runs an agent connected to the packet analyzer, the switch fabric being configured to transfer the encapsulated network packet to the agent in the processing unit responsively to reading at least the second destination address in the encapsulation header, and wherein the agent is configured to add another layer of encapsulation with metadata, prior to forwarding the encapsulated network packet to the packet analyzer" as stated in claim 1 and similar limitations recited in claim 11.  These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-6, 9-16, 19-20 indicated 1-6, 9-16, 19-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHEAN TOKUTA/Primary Examiner, Art Unit 2446